                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-MC-00009-FDW-DSC


IN RE: APPLICATION OF PINNACLE )
TEXTILE INDUSTRIES LLC AND      )
PTI MANUFACTURING SRL FOR AN )
ORDER UNDER 28 U.S.C. § 1782 TO   )
TAKE DISCOVERY OF COATS           )
AMERICAN INC. AND TIM LADD.     )


                                            ORDER


       THIS MATTER is before the Court on “Applicants’ Motion to Compel Production of

Documents and Overrule Objections” (document # 11) filed August 17, 2020, as well as the parties

briefs and exhibits.

       On January 24, 2020, Applicants commenced this action by filing an Application for an

Order under 28 U.S.C. § 1782 seeking discovery from Respondents for use in anticipated legal

proceedings in the Dominican Republic.

       On May 11, 2020, the Court entered the parties’ “Stipulation and Consent Order”

(document #10) granting the Application.

       On May 13, 2020, Applicants served Rule 45 Subpoenas containing requests for production

of documents from Respondents.

       On May 27, 2020, Respondents served written responses and objections.

       Applicants now seek to compel Respondents to make complete responses to their document

requests.   For the reasons stated in Applicants’ briefs, the Motion to Compel will be granted

provided that production will occur following entry of a protective order.




      Case 3:20-mc-00009-FDW-DSC Document 16 Filed 09/08/20 Page 1 of 2
 NOW THEREFORE IT IS HEREBY ORDERED that:

 1.   “Applicants’ Motion to Compel Production of Documents and Overrule Objections”

      (document # 11) is GRANTED. Thirty days following entry of a protective order,

      Respondents shall serve complete supplemental responses to Applicants’ Subpoenas

      without objection or redaction.

 2. Within fifteen days from entry of this Order, the parties shall submit a proposed

      protective order. If they are unable to agree to a consent order, they shall each submit

      their proposed protective orders.

 3. The Clerk is directed to send copies of this Order to counsel for the parties and to the

      Honorable Frank D. Whitney.


 SO ORDERED.
                                Signed: September 8, 2020




Case 3:20-mc-00009-FDW-DSC Document 16 Filed 09/08/20 Page 2 of 2
